Title: 6th.
From: Adams, John Quincy
To: 


       Engaged an horse, to go to Haverhill to-morrow; White went to Boston for the same purpose. Mr. Burr gave out for our next forensic, the following question. “Whether Christianity has been promotive of the temporal interests of mankind.” It is to be read the week before the close of the vacation, and will be the last exercice of this kind, for our Class.
       John Chandler of Petersham, County of Worcester, was 19. the 21st. of last July. Without great genius, or an uncommon share of knowledge, he has sufficient of both to render him, an useful and respectable member of Society. His disposition is very obliging, and with an handsome fortune, he unites, a laudable frugality to a proper spirit of generosity; he proposes following commerce, and as a merchant, will I doubt not, promote his own interest, without injuring any other individual.
      